                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

  IN RE EQUIFAX, INC., CUSTOMER                     MDL DOCKET NO. 2800
  DATA SECURITY BREACH                              1:17-md-2800-TWT
  LITIGATION
                                                    ALL CASES

                                             ORDER


        This is an MDL proceeding arising out of the Equifax data breach. It is before

the Court on the Objector Mikell West’s Motion to Unseal [Doc. 1068] the transcript

of the July 30, 2019 hearing and related docket entries. Counsel for the Consumer

Plaintiffs and Equifax do not oppose the motion. The unopposed Motion to Unseal

[Doc. 1068] the transcript of the July 30, 2019 hearing and related docket entries is

GRANTED.

        SO ORDERED, this 7 day of May, 2020.


                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




T:\ORDERS\17\IN RE EQUIFAX\UNSEAL.DOCX
